Exhibit 10.2

RUBICON TECHNOLOGY, INC.

2007 STOCK INCENTIVE PLAN

(As Amended and Restated Effective March 23, 2011)

ARTICLE 1

Establishment and Purposes of the Plan.

The Company established the Plan and the Board duly adopted the Plan originally
on August 29, 2007. The Plan was amended and restated on February 27, 2009. The
Plan was further amended and restated on December 8, 2009. The Plan was
subsequently amended on June 23, 2010 and further amended and restated on
March 23, 2011, subject to the approval of the Company’s stockholders.

 

1.1 Purposes of the Plan. The purposes of this Plan are:

 

  (a) to attract and retain the best available personnel for positions of
substantial responsibility;

 

  (b) to provide additional incentive to Employees, Directors and Consultants;
and

 

  (c) to promote the success of the Company’s business.

ARTICLE 2

Definitions

 

2.1 As used herein, the following terms shall have the meanings set forth below,
unless otherwise clearly required by the context:

 

  (a) “Adverse Conduct” means, for purposes of Article 14, any of the following:

 

  (1) In the case of an Awardee who is an Employee, the Awardee’s rendering of
services for any organization or engaging directly or indirectly in any business
which is or becomes competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company in violation of any noncompetition or other similar agreement between
the Company and the Employee;

 

  (2) An Awardee’s unauthorized disclosure to anyone outside the Company, or the
use in other than the Company’s business, of any confidential information or
material relating to the business of the Company, acquired by the Awardee either
during or after employment with the Company or either during or after having
provided services to the Company as a Consultant;

 

  (3) An Awardee’s failure or refusal to disclose promptly and to assign to the
Company, all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Awardee during employment by the Company, relating
in any manner to the actual or anticipated business, research or development
work of the Company or the failure or refusal to do anything reasonably
necessary to enable the Company to secure a patent where appropriate in the
United States and in other countries where the Awardee has a legal obligation to
so disclose, assign or take such actions;



--------------------------------------------------------------------------------

  (4) Activity by the Awardee that results in termination of the Awardee’s
employment or services for the Company for Cause;

 

  (5) An Awardee’s violation of any written Company rules, policies, procedures
or guidelines regarding business conduct, where such rules, policies, procedures
or guidelines have been distributed or made available to the Awardee; or

 

  (6) Any attempt directly or indirectly to induce any employee of the Company
to be employed or perform services elsewhere or any attempt directly or
indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company in violation of any noncompetition
or other similar agreement between the Company and the Employee.

 

  (b) “Applicable Laws” means the requirements relating to the administration of
stock incentive plans under U.S. state corporate laws, rules and regulations,
U.S. federal and state securities laws, rules and regulations, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any foreign country or jurisdiction where Awards are,
or will be, granted under the Plan.

 

  (c) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or Bonus Shares granted under the Plan.

 

  (d) “Award Agreement” means a written or electronic agreement between an
Awardee and the Company evidencing the terms and conditions of an Award granted
pursuant to the Plan. An Award Agreement is subject to the terms and conditions
of the Plan.

 

  (e) “Awardee” means the Service Provider-recipient of an outstanding Award
granted under the Plan.

 

  (f) “Board” means the Board of Directors of the Company.

 

  (g) “Bonus Shares” means Shares that are granted to a Service Provider
pursuant to Article 11 of the Plan without cost and without restrictions in
recognition of past performance (whether determined by reference to another
employee benefit plan of the Company or otherwise) or as an incentive to become
a Service Provider of the Company or a Subsidiary.

 

  (h) “Cause” means, unless otherwise defined for a particular Awardee in an
Award Agreement or in an employment or consulting agreement between the Company
and such Awardee which addresses the effect of a termination for Cause (as
therein defined) on benefits hereunder:

 

  (1) an Awardee’s commission of a felony or other crime involving fraud,
dishonesty or moral turpitude;

 

  (2) an Awardee’s willful or reckless misconduct in the performance of the
Awardee’s duties;

 

  (3) an Awardee’s habitual neglect of duties; provided, however that the
Awardee is given at least ten (10) days prior written notice of such habitual
neglect and the opportunity to cure any curable neglect; or

 

2



--------------------------------------------------------------------------------

  (4) an Awardee’s breach or violation of any agreement between the Awardee and
the Company, including but not limited to any noncompetition, nonsolicitation,
or nondisclosure undertaking, or of any Company policy.

Notwithstanding the foregoing, for purposes of clauses (2) and (3) above, Cause
shall not include bad judgment or negligent acts not amounting to habitual
neglect of duties. An Awardee who agrees to resign his affiliation with the
Company or a Subsidiary in lieu of being terminated for Cause may be deemed to
have been terminated for Cause for purposes of this Plan.

 

  (i) “Change in Control” means the occurrence of any of the following events:

 

  (1) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

  (2) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

  (3) A change in the composition of the Board occurring within a two (2)-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the Effective Date, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

 

  (4) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

  (j) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations and rulings thereunder.

 

  (k) “Committee” means the Board or the committee of the Board designated by
the Board to administer this Plan in accordance with Article 4 of the Plan.

 

  (l) “Common Stock” means the common stock, $0.001 par value, of the Company.

 

  (m) “Company” means Rubicon Technology, Inc., a Delaware corporation.

 

3



--------------------------------------------------------------------------------

  (n) “Consultant” means a natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity (other than
an Employee or Director).

 

  (o) “Date of Grant” means the date on which the Committee completes the
corporate action granting an Award or such other later date following the
completion of such corporate action as is established by the Committee and set
forth in the Award Agreement. Notice of a grant shall be provided to each
Awardee within a reasonable time after the date of such grant.

 

  (p) “Director” means a member of the Board.

 

  (q) “Disability” or “Disabled” means:

 

  (1) as to an Incentive Stock Option, a total and permanent disability as
defined in Code Section 22(e)(3);

 

  (2) as to an Award (other than an Incentive Stock Option), that constitutes
“deferred compensation” for purposes of Code Section 409A:

 

  (A) The Awardee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months;

 

  (B) The Awardee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company;

 

  (C) The Awardee is determined to be totally disabled by the Social Security
Administration; or

 

  (D) The Awardee is determined to be disabled under a disability insurance
program applying the definition of disability set forth in either Subsection
(A) or (C) of this definition; and

 

  (3) As to all other Awards, as determined by the Committee.

 

  (r) “Effective Date” means August 30, 2007.

 

  (s) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

  (t) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any regulations and rulings thereunder.

 

4



--------------------------------------------------------------------------------

  (u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  (1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the NASDAQ Global Market,
The NASDAQ Global Select Market or The NASDAQ Capital Market of The NASDAQ Stock
Market, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

 

  (2) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable;

 

  (3) The price per share at which Shares are initially offered for sale to the
public by the Company’s underwriters in the Initial Public Offering of the
Common Stock pursuant to a registration statement filed with the SEC under the
Securities Act if the Award is made on the effective date of such registration
statement; or

 

  (4) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee by the
reasonable application of a reasonable valuation method.

 

  (v) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Code Section 422.

 

  (w) “Initial Public Offering” means the underwritten initial public offering
of Common Stock that is registered under the Securities Act.

 

  (x) “Modification” means any change in the terms of an Option or a Stock
Appreciation Right (or change in the terms of the Plan or applicable Option or
Stock Appreciation Right agreement) that may provide the holder of the Option or
Stock Appreciation Right with a direct or indirect reduction in the exercise
price of the Option or Stock Appreciation Right, or an additional deferral
feature, or an extension or renewal of the Option or Stock Appreciation Right,
regardless of whether the holder in fact benefits from the change in terms.

 

  (1) An extension of an Option or Stock Appreciation Right refers to the
granting to the holder of an additional period of time within which to exercise
the Option or Stock Appreciation Right.

 

  (2) A renewal of an Option or Stock Appreciation Right is the granting by the
Company of the same rights or privileges contained in the original Option or
Stock Appreciation Right on the same terms and conditions.

 

5



--------------------------------------------------------------------------------

  (3) Notwithstanding the foregoing provisions of this Section 2.1(x), it is not
a Modification of an Option or Stock Appreciation Right to provide an additional
period of time within which to exercise the Option or Stock Appreciation Right
if such additional period of time ends no later than (i) the original term of
the Option or Stock Appreciation Right, or (ii) ten (10) years, and it is not a
Modification to change the terms of an Option or Stock Appreciation Right in any
of the ways or for any of the purposes specifically described in applicable
Treasury Regulations under Code Section 409A as not resulting in a modification,
extension or renewal of a stock right, or the granting of a new stock right, for
purposes of that section.

 

  (y) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

  (z) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award grant. The Notice of Grant is part
of the Award Agreement.

 

  (aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

  (bb) “Option” means a stock option granted under the Plan pursuant to Article
6 of the Plan.

 

  (cc) “Option Agreement” means an Award Agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option granted to
the Optionee pursuant to the Plan. The Option Agreement is subject to the terms
and conditions of the Plan.

 

  (dd) “Optioned Stock” means the Common Stock subject to an Option.

 

  (ee) “Optionee” means the holder of an outstanding Option granted under the
Plan.

 

  (ff) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

  (gg) “Performance Award” means an Award granted under the Plan pursuant to
Article 10 of the Plan.

 

  (hh) “Performance Factors” means the performance of the Company or any
Subsidiary, division, business unit or individual using one of the following
measures, either on an operating or GAAP basis where applicable, and including
measuring the performance of any of the following relative to a defined peer
group of companies: revenue; net revenue; revenue growth; net revenue growth;
earnings (including on a per share basis); earnings growth rate (including on a
per share basis); earnings before interest, taxes, depreciation and amortization
(“EBITDA”); total stockholder return; profitability; return on equity; return on
capital; return on assets, cash flow, including free cash flow; cost savings;
process improvement goals; achievement of balance sheet or income statement
objective goals; product units shipped; and capital expenditures. When
establishing Performance Factors for a Performance Period, the Committee may
exclude any or all “extraordinary items” as determined under U.S. generally
accepted accounting principles, including without limitation, the charges or
costs associated with restructurings of the Company, discontinued operations,
other unusual or nonrecurring items, and the cumulative effects of accounting
changes.

 

6



--------------------------------------------------------------------------------

  (ii) “Performance Period” means the period of 12 months or longer, but not
exceeding five years, established by the Committee in connection with the grant
of an Award for which the Committee has established performance objectives.

 

  (jj) “Plan” means this Rubicon Technology, Inc. 2007 Stock Incentive Plan, as
amended from time to time.

 

  (kk) “Restricted Stock” means Shares granted under the Plan pursuant to
Article 8 of the Plan.

 

  (ll) “Restricted Stock Agreement” means an Award Agreement between the Company
and an Awardee evidencing the terms and conditions of a grant of Restricted
Stock to the Awardee. The Restricted Stock Agreement is subject to the terms and
conditions of the Plan.

 

  (mm) “Restricted Stock Unit” means an Award granted under the Plan pursuant to
Article 9 of the Plan.

 

  (nn) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

  (oo) “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

 

  (pp) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

  (qq) “Securities Act” means the Securities Act of 1933, as amended, and any
regulations and rulings thereunder.

 

  (rr) “Service Provider” means an Employee, Director or Consultant.

 

  (ss) “Stock Appreciation Right” means a right to receive Shares or cash from
the Company pursuant to Article 7 of the Plan.

 

  (tt) “Share” means a share of the Common Stock, as adjusted in accordance with
Article 13 of the Plan.

 

  (uu) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Code Section 424(f).

 

  (vv) “Termination” means the termination of an Awardee’s employment or service
with the Company and all Subsidiaries. An Employee’s transfer between locations
of the Company or between the Company, its Parent, any Subsidiary, or any
successor does not constitute a Termination. A Service Provider for a Subsidiary
shall, however, incur a Termination if the Subsidiary ceases to be a Subsidiary
and the Service Provider does not immediately thereafter become a Service
Provider of the Company or another Subsidiary.

 

  (1) A Service Provider who is an Employee shall not incur a Termination in the
case of any leave of absence approved by the Company, except, that:

 

7



--------------------------------------------------------------------------------

  (2) For purposes of Incentive Stock Options, no leave of absence may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the Company is not so guaranteed, on the one hundred
eighty-first (181st) day of such leave, any Incentive Stock Option held by the
Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option.

 

  (3) For purposes of an Award (other than an Incentive Stock Option), that
constitutes “deferred compensation” for purposes of Code Section 409A, if
reemployment upon expiration of a leave of absence approved by the Company is
not guaranteed by statute or contract, the Awardee shall be deemed to have
incurred a Termination on the one hundred eighty-first (181st) day of such
leave.

 

2.2 In addition, certain terms used herein that are capitalized and set forth in
quotes shall have the definitions ascribed to them in the first place in which
they are used.

 

2.3 In applying the Plan’s definitions, the masculine shall include the feminine
and the singular shall include the plural, and vice versa.

ARTICLE 3

Type of Awards; Shares Subject to the Plan

 

3.1 Types of Awards. The following types of Awards may be granted under the
Plan: Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Awards, and Bonus Shares. Options granted under the Plan may
be Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Committee at the time of grant.

 

3.2 Shares Subject to the Plan. Subject to adjustment as provided in Article 13
of the Plan, the maximum number of Shares which may be awarded or sold under the
Plan is 4,407,692 Shares. All of the Shares that may be issued under this Plan
may be issued upon the exercise of Options that qualify as Incentive Stock
Options. The Shares may be authorized, but unissued, or reacquired Common Stock.

 

  (a) If an Award covered by one or more Shares is settled in cash or is
forfeited without the delivery of Shares, such Shares shall again become
available for future grant or sale under the Plan (unless the Plan has been
terminated).

 

  (b) If an Option or Stock Appreciation Right expires or becomes unexercisable
without having been exercised in full, the unpurchased Share or Shares which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated); provided, however, that Shares that have
actually been issued under the Plan shall not be returned to the Plan and shall
not become available for future distribution under the Plan;

 

  (c) If an Optionee tenders previously-acquired Shares in payment of the
exercise price of an Option or if Shares are withheld in payment of the Option
exercise price, the number of Shares represented thereby shall again be
available for further Awards under the Plan;

 

8



--------------------------------------------------------------------------------

  (d) If a Stock Appreciation Right is exercised and settled in Shares, the
difference between the total Shares exercised and the net Shares delivered shall
again be available for further awards under the Plan; and

 

  (e) If an Awardee tenders previously-acquired Shares in satisfaction of
applicable tax withholding obligations, or if any Shares covered by an Award are
not delivered to the Awardee because such Shares are withheld to satisfy
applicable tax withholding obligations, such Shares shall again be available for
further Awards under the Plan.

 

3.3 Individual Award Limits. The maximum number of Shares with respect to which
Awards (including but not limited to Options and Stock Appreciation Rights) may
be granted in a single calendar year to an individual Awardee (including Awards
that are denominated in Shares but may be settled by payment of an equivalent
amount in cash) may not exceed 300,000 Shares (except with respect to calendar
year 2009, for which such maximum number of Shares for an individual Awardee
shall be 600,000). The maximum amount of Awards denominated in cash (including
Awards that are denominated in cash but may be settled by payment of an
equivalent amount in Shares) that may be granted in a single calendar year to an
individual Awardee may not exceed $2,400,000.

 

3.4 Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by service providers of
another corporation in connection with a merger or consolidation of the other
corporation with the Company or a Subsidiary or the acquisition by the Company
or a Subsidiary of property or stock of the other corporation. The Committee may
direct that the substitute Awards be granted on such terms and conditions as the
Committee considers appropriate in the circumstances. Such substitution of any
outstanding stock option or stock appreciation right must satisfy the
requirements of Treasury Regulation § 1.424-1 and Code Section 409A, as
applicable. Any substitute Awards granted under the Plan shall not count against
the share limitation set forth in Section 3.2 of the Plan.

ARTICLE 4

Administration of the Plan

 

4.1 Procedure.

 

  (a) Multiple Administrative Bodies. The Board shall appoint a committee of the
Board to administer the Plan. The committee so appointed may consist of the
Board itself.

 

  (1) The Board may appoint different committees to administer the Plan with
respect to different groups of Service Providers, in which case, the Board shall
specify the duties and authority of each such committee, and, to the extent such
authority has been delegated by the Board, each such committee shall be the
“Committee” for purposes of the Plan.

 

  (2) The Board may delegate to the Company’s chief executive officer all or
part of the Committee’s duties with respect to Awards, including the granting
thereof, to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act or “covered employees” within the
meaning of Code Section 162(m). To the extent such authority has been delegated
by the Board, the Company’s chief executive officer shall be the “Committee” for
purposes of the Plan.

 

9



--------------------------------------------------------------------------------

  (3) The Board may revoke or amend the terms of a delegation at any time but
such action shall not invalidate any prior actions of the Board’s delegate or
delegates that were consistent with the terms of the Plan.

 

  (4) Unless expressly delegated, the Board has reserved to itself the authority
to amend, alter, suspend or terminate the Plan.

 

  (b) Code Section 162(m). To the extent that the Committee determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Code Section 162(m), the Plan shall be
administered by a Committee of two or more “outside directors” within the
meaning of Code Section 162(m).

 

  (c) Rule 16b-3. To the extent that the Committee determines it to be desirable
to qualify transactions hereunder as exempt under Rule 16b-3, the Plan shall be
administered by a Committee of two or more “non-employee directors” within the
meaning of Rule 16-3 and the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

  (d) Exchange Requirements. To the extent required, the Plan shall be
administered by a Committee of “independent directors” within the meaning of any
applicable stock exchange rule.

 

4.2 Powers of the Committee. Subject to the provisions of the Plan and subject
to the specific duties delegated by the Board to such Committee, the Committee
shall have the authority, in its sole discretion:

 

  (a) to determine type of Awards (i.e., Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards and/or Bonus
Shares) to be granted hereunder;

 

  (b) to determine the Fair Market Value;

 

  (c) to select the Service Providers to whom Awards may be granted;

 

  (d) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

  (e) to approve forms of agreements for use under the Plan;

 

  (f) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to:

 

  (1) in the case of an Option or Stock Appreciation Right, the time or times
when Options may be exercised (which may be based on performance objectives);

 

  (2) in the case of a grant of Restricted Stock, the amount (if any) of the
consideration to be paid by a Service Provider for such Restricted Stock;

 

  (3) any vesting acceleration or waiver of forfeiture restrictions with respect
to Awards, and any restriction or limitation regarding any Award or the shares
of Common Stock relating thereto, based in each case on such factors as the
Committee, in its sole discretion, shall determine;

 

10



--------------------------------------------------------------------------------

  (g) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

  (h) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

  (i) to modify or amend each Award (subject to Article 16 of the Plan);

 

  (j) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the Committee
may deem necessary or advisable;

 

  (k) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;

 

  (l) to cancel any unexpired or unpaid Options if at any time the Committee
determines the Optionee is not in compliance with the terms and conditions
(including, but not limited to any noncompete or nonsolicitation provisions) of
the Option Agreement related to such Options; and

 

  (m) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

4.3 Effect of Committee’s Decision. The Committee’s decisions, determinations
and interpretations shall be final and binding on all Awardees and any other
holders of Awards. No member of the Board or of any of the Committees
administering the Plan shall be liable for any action or determination made with
respect to the Plan or any grant thereunder.

 

4.4 Repricing.

 

  (a) “Repricing” means, with respect to an Option or Stock Appreciation Right,
any of the following: (i) the lowering of the exercise price after the Date of
Grant; (ii) the taking of any other action that is treated as a repricing under
generally accepted accounting principles; or (iii) the cancellation of the
Option or Stock Appreciation Right at a time when its exercise price (or, with
respect to the Stock Appreciation Right, the Fair Market Value of the Shares
covered by the Stock Appreciation Right on the Date of Grant) exceeds the Fair
Market Value of the underlying Shares in exchange for cash or any Award, unless
the cancellation and exchange occurs in connection with a Change in Control.

 

  (b) The Committee is prohibited from Repricing any Option or Stock
Appreciation Right without the prior approval of the stockholders of the Company
with respect to the proposed Repricing.

 

11



--------------------------------------------------------------------------------

ARTICLE 5

Eligibility

 

5.1 The Committee may grant Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Awards, Performance Awards, and Bonus Shares to all Service
Providers. Incentive Stock Options may be granted only to Employees. The
provisions of Awards need not be the same with respect to each recipient. Each
grant of an Award shall be confirmed by, and subject to the terms of an Award
Agreement.

ARTICLE 6

Options

 

6.1 Generally. Subject to the limitations of the Plan, the Committee may make
grants of Options to Service Providers.

 

6.2 Designation As Either An Incentive Stock Option or As A Nonstatutory Stock
Option; $100,000 Limitation. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds One Hundred
Thousand Dollars ($100,000), such Options shall be treated as Nonstatutory Stock
Options. For purposes of this Section 6.2, Incentive Stock Options shall be
taken into account in the order in which they were granted. The Fair Market
Value of the Shares shall be determined as of the time the Option with respect
to such Shares is granted.

 

6.3 Option Term. The term of each Option shall be ten (10) years from the date
of grant or such shorter term as may be provided in the Option Agreement. In the
case of an Incentive Stock Option granted to an Optionee who, at the time the
Incentive Stock Option is granted, owns stock representing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary, the term of the Incentive Stock Option shall be
five (5) years from the date of grant or such shorter term as may be provided in
the Option Agreement.

 

6.4 Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:

 

  (a) In the case of an Incentive Stock Option,

 

  (1) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the Date of Grant.

 

  (2) granted to any Employee other than an Employee described in paragraph
(1) immediately above, the per Share exercise price shall be no less than one
hundred percent (100%) of the Fair Market Value per Share on the Date of Grant.

 

12



--------------------------------------------------------------------------------

  (b) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Committee; provided, however, that the per Share
exercise price shall not be less than one hundred percent (100%) of the Fair
Market Value per Share on the Date of Grant.

 

6.5 Waiting Period and Exercise Dates. At the time an Option is granted, the
Committee shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.

 

6.6 Form of Consideration. The Committee shall determine the acceptable form of
consideration for exercising an Option, including the method of payment. Such
consideration may consist entirely of:

 

  (a) cash;

 

  (b) check;

 

  (c) other Shares which (1) in the case of Shares acquired upon exercise of an
Option, have been owned by the Optionee for more than six (6) months on the date
of surrender, and (2) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

  (d) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan to the extent permitted
by Applicable Laws;

 

  (e) a reduction in the amount of any Company liability to the Optionee;

 

  (f) any combination of the foregoing methods of payment; or

 

  (g) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

In the case of an Incentive Stock Option, the Committee shall determine the
acceptable form of consideration at the time of grant.

 

6.7 Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Committee and set forth in
the Option Agreement. Unless the Committee provides otherwise, vesting of any
Option granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

 

  (a)

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, (ii) full payment for the Shares with
respect to which the Option is exercised, and (iii) any written representations,
covenants, and undertakings that the Company may prescribe in the Option
Agreement. Full payment may consist of any consideration and method of payment
authorized by the Committee and permitted by the Option Agreement and the Plan.
Shares issued upon exercise of an Option shall be issued in the name of the
Optionee or, if requested by the Optionee, in the name of the Optionee and his
or her spouse. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of

 

13



--------------------------------------------------------------------------------

  the Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Article 13 of the Plan.

 

  (b) Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

  (c) The Committee may suspend the right to exercise a Stock Option at any time
when the Committee determines that allowing the exercise and issuance of Stock
would violate any federal or state securities or other laws. The Committee may
provide that any time periods to exercise the Stock Option are extended during a
period of suspension.

 

6.8 Notification under Code Section 83(b). If the Optionee, in connection with
the exercise of any Option, makes the election permitted under Code
Section 83(b) to include in such Optionee’s gross income in the year of transfer
the amounts specified in Code Section 83(b), then such Optionee shall notify the
Company of such election within ten (10) days of filing the notice of the
election with the Internal Revenue Service, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b).
The Committee may, in connection with the grant of an Option or at any time
thereafter prior to such an election being made, prohibit an Optionee from
making the election described above.

 

6.9 Buyout Provisions. Subject to Section 4.4, the Committee may at any time
offer to buy out for a payment in cash or Shares an Option previously granted
based on such terms and conditions as the Committee shall establish and
communicate to the Optionee at the time that such offer is made.

 

6.10 Modifications Generally Prohibited. Once granted, no Modification shall be
made in respect to any Option if such Modification would result in the Option
constituting a deferral of compensation or having an additional deferral feature
within the meaning of applicable Treasury Regulations under Code Section 409A.

 

6.11 Non-Transferability of Options. An Option that is an Incentive Stock Option
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution and may
be exercised, during the lifetime of the Optionee, only by the Optionee. Unless
determined otherwise by the Committee, a Nonstatutory Stock Option may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee. If the Committee grants a
Nonstatutory Stock Option that is transferable, the Option Agreement for such
Nonstatutory Stock Option shall contain such additional terms and conditions
governing the Option’s transferability as the Committee deems appropriate.

 

6.12 Termination of Service Provider For Cause. If a Service Provider is
terminated for Cause, any unexercised Option shall terminate effective
immediately upon such termination.

 

6.13

Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee’s Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested and exercisable on the date

 

14



--------------------------------------------------------------------------------

  of termination (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement); provided, however, that the time
specified in the Option Agreement shall not be less than six (6) months. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

6.14 Death of Optionee. If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested and exercisable on the date of
death; provided, however, that the time specified in the Option Agreement shall
not be less than six (6) months. In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for six (6) months
following the Optionee’s death. If, at the time of death, the Optionee is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. The Option may be
exercised by the executor or administrator of the Optionee’s estate or, if none,
by the person(s) entitled to exercise the Option under the Optionee’s will or
the laws of descent or distribution. If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

 

6.15 For Any Other Reason. If an Optionee ceases to be a Service Provider, other
than for Cause or upon the Optionee’s death or Disability, the Optionee may
exercise his or her Option within such period of time as is specified in the
Option Agreement to the extent that the Option is vested and exercisable on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement); provided, however, that the
time specified in the Option Agreement shall not be less than thirty (30) days.
In the absence of a specified time in the Option Agreement, the Option shall
remain exercisable for three (3) months following the Optionee’s termination.
If, on the date of termination, the Optionee is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Optionee does not exercise his or
her Option within the time specified by the Committee, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

ARTICLE 7

Stock Appreciation Rights

 

7.1 Generally. Subject to the limitations of the Plan, the Committee may grant
Stock Appreciation Rights to Service Providers. Stock Appreciation Rights may be
granted in connection with, and on the same Date of Grant, as all or any part of
an Option to a Service Provider or may be granted as a separate Award.

 

7.2 Stock Appreciation Rights Not Granted In Connection With Options. The
following provisions apply to all Stock Appreciation Rights that are not granted
in connection with Options:

 

  (a)

Described. A Stock Appreciation Right shall entitle the Awardee, upon exercise
of all or any part of the Stock Appreciation Right, to receive in exchange from
the Company an amount equal to the excess of (x) the Fair Market Value on the
date of exercise of the Shares covered by the surrendered Stock Appreciation
Right over (y) the Fair Market

 

15



--------------------------------------------------------------------------------

  Value of the Shares on the Date of Grant of the Stock Appreciation Right. The
Committee may not revise or amend a Stock Appreciation Right to reduce the Fair
Market Value of the Stock Appreciation Right on the Date of Grant, except as
provided in Article 13 of the Plan.

 

  (b) Term. The term of each Stock Appreciation Right shall be ten (10) years
from the Date of Grant or such shorter term as may be provided in the Award
Agreement. No Stock Appreciation Right may be exercised after the expiration of
its term.

 

  (c) Waiting Period and Exercise Dates. At the time a Stock Appreciation Right
is granted, the Committee shall fix the period within which the Stock
Appreciation Right may be exercised and shall determine any conditions which
must be satisfied before the Stock Appreciation Right may be exercised. A Stock
Appreciation Right may only be exercised at a time when the Fair Market Value of
the Shares covered by the Stock Appreciation Right exceeds the Fair Market Value
of the Shares on the Date of Grant of the Stock Appreciation Right.

 

  (d) Exercise. Any Stock Appreciation Right granted hereunder shall be
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
Unless the Committee provides otherwise, vesting of any Stock Appreciation Right
granted hereunder shall be tolled during any unpaid leave of absence. A Stock
Appreciation Right may not be exercised for a fraction of a Share.

 

  (e) Effect of Exercise Upon Available Shares. Exercising a Stock Appreciation
Right in any manner shall decrease the number of Shares thereafter available,
both for purposes of the Plan and for sale under the Stock Appreciation Right,
by the number of Shares as to which the Stock Appreciation Right is exercised.

 

  (f) Notification under Code Section 83(b). If the Awardee, in connection with
the exercise of any Stock Appreciation Right, makes the election permitted under
Code Section 83(b) to include in such Awardee’s gross income in the year of
transfer the amounts specified in Code Section 83(b), then such Awardee shall
notify the Company of such election within ten (10) days of filing the notice of
the election with the Internal Revenue Service, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b).
The Committee may, in connection with the grant of a Stock Appreciation Right or
at any time thereafter prior to such an election being made, prohibit an Awardee
from making the election described above.

 

  (g) Buyout Provisions. Subject to Section 4.4, the Committee may at any time
offer to buy out for a payment in cash or Shares a Stock Appreciation Right
previously granted based on such terms and conditions as the Committee shall
establish and communicate to the Awardee at the time that such offer is made.

 

  (h) Non-Transferability of Stock Appreciation Rights. Unless determined
otherwise by the Committee, a Stock Appreciation Right may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Awardee, only by the Awardee. If the Committee grants a Stock
Appreciation Right that is transferable, the Award Agreement for such Stock
Appreciation Right shall contain such additional terms and conditions governing
the Stock Appreciation Right’s transferability as the Committee deems
appropriate.

 

16



--------------------------------------------------------------------------------

  (i) Termination of Service Provider For Cause. If a Service Provider is
terminated for Cause, any unexercised Stock Appreciation Right shall terminate
effective immediately upon such termination.

 

  (j) Disability of Awardee. If an Awardee ceases to be a Service Provider as a
result of the Awardee’s Disability, the Awardee may exercise his or her Stock
Appreciation Right within such period of time as is specified in the Award
Agreement to the extent the Stock Appreciation Right is vested and exercisable
on the date of termination (but in no event later than the expiration of the
term of such Stock Appreciation Right as set forth in the Award Agreement);
provided, however, that the time specified in the Award Agreement shall not be
less than six (6) months. In the absence of a specified time in the Award
Agreement, the Stock Appreciation Right shall remain exercisable for twelve
(12) months following the Awardee’s termination. If, on the date of termination,
the Awardee is not vested as to his or her entire Stock Appreciation Right, the
Shares covered by the unvested portion of the Stock Appreciation Right shall
revert to the Plan. If after termination, the Awardee does not exercise his or
her Stock Appreciation Right within the time specified herein, the Stock
Appreciation Right shall terminate, and the Shares covered by such Stock
Appreciation Right shall revert to the Plan.

 

  (k) Death of Awardee. If an Awardee dies while a Service Provider, the Stock
Appreciation Right may be exercised within such period of time as is specified
in the Award Agreement (but in no event later than the expiration of the term of
such Stock Appreciation Right as set forth in the Notice of Grant), by the
Awardee’s estate or by a person who acquires the right to exercise the Stock
Appreciation Right by bequest or inheritance, but only to the extent that the
Stock Appreciation Right is vested and exercisable on the date of death;
provided, however, that the time specified in the Award Agreement shall not be
less than six (6) months. In the absence of a specified time in the Award
Agreement, the Stock Appreciation Right shall remain exercisable for six
(6) months following the Awardee’s death. If, at the time of death, the Awardee
is not vested as to his or her entire Stock Appreciation Right, the Shares
covered by the unvested portion of the Stock Appreciation Right shall
immediately revert to the Plan. The Stock Appreciation Right may be exercised by
the executor or administrator of the Awardee’s estate or, if none, by the
person(s) entitled to exercise the Stock Appreciation Right under the Awardee’s
will or the laws of descent or distribution. If the Stock Appreciation Right is
not so exercised within the time specified herein, the Stock Appreciation Right
shall terminate, and the Shares covered by such Stock Appreciation Right shall
revert to the Plan.

 

  (l)

For Any Other Reason. If an Awardee ceases to be a Service Provider, other than
for Cause or upon the Awardee’s death or Disability, the Awardee may exercise
his or her Stock Appreciation Right within such period of time as is specified
in the Award Agreement to the extent that the Stock Appreciation Right is vested
and exercisable on the date of termination (but in no event later than the
expiration of the term of such Stock Appreciation Right as set forth in the
Award Agreement); provided, however, that the time specified in the Award
Agreement shall not be less than thirty (30) days. In the absence of a specified
time in the Award Agreement, the Stock Appreciation Right shall remain
exercisable for three months following the Awardee’s termination. If, on the
date of termination, the Awardee is not vested as to his or her entire Stock
Appreciation Right,

 

17



--------------------------------------------------------------------------------

  the Shares covered by the unvested portion of the Stock Appreciation Right
shall revert to the Plan. If, after termination, the Awardee does not exercise
his or her Stock Appreciation Right within the time specified by the Committee,
the Stock Appreciation Right shall terminate, and the Shares covered by such
Stock Appreciation Right shall revert to the Plan.

 

7.3 Stock Appreciation Rights Granted In Connection With Options. The following
provisions apply to all Stock Appreciation Rights that are granted in connection
with Options:

 

  (a) A Stock Appreciation Right granted in connection with an Option must be
granted on the same Date of Grant as the Option to which it relates.

 

  (b) A Stock Appreciation Right granted in connection with an Option shall
entitle the Awardee, upon exercise of all or any part of the Stock Appreciation
Right, to surrender to the Company unexercised that portion of the underlying
Option relating to the same number of Shares as is covered by the Stock
Appreciation Right (or the portion of the Stock Appreciation Right so exercised)
and to receive in exchange from the Company an amount equal to the excess of
(x) the Fair Market Value on the date of exercise of the Shares covered by the
surrendered portion of the underlying Option over (y) the exercise price of the
Shares covered by the surrendered portion of the underlying Option.

 

  (c) Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.

 

  (d) Subject to any further conditions upon exercise imposed by the Committee,
a Stock Appreciation Right shall be exercisable only to the extent that the
related Option is exercisable and a Stock Appreciation Right shall lapse or be
forfeited no later than the date on which the related Option lapses or if
forfeited.

 

  (e) A Stock Appreciation Right shall terminate and shall no longer be
exercisable upon the exercise of the related Option.

 

  (f) The Stock Appreciation Right is only transferable when the related Options
are otherwise transferable.

 

  (g) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Shares covered by the Stock Appreciation Right exceeds the
exercise price of the Shares covered by the underlying Option.

 

7.4

Form of Payment. The manner in which the Company’s obligation arising upon the
exercise of a Stock Appreciation Right shall be paid shall be determined by the
Committee and shall be set forth in the Award Agreement. The Award Agreement may
provide for payment in (i) Shares, (ii) cash, or (iii) a fixed combination of
Shares or cash, or the Committee may reserve the right to determine the manner
of payment at the time the Stock Appreciation Right is exercised. Shares of
Common Stock issued upon the exercise of a Stock Appreciation Right shall be
valued at their Fair Market Value on the date of exercise. Any Shares issued
upon exercise of a Stock Appreciation Right shall be issued in the name of the
Awardee or, if requested by the Awardee, in the name of the Awardee and his or
her spouse. Until Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
in payment of a Stock Appreciation Right, no right to vote or receive dividends
or any

 

18



--------------------------------------------------------------------------------

  other rights as a stockholder shall exist with respect to the Stock
Appreciation Right, notwithstanding the exercise of the Stock Appreciation
Right. The Company shall issue (or cause to be issued) Shares that are to be
issued in payment of a Stock Appreciation Right promptly after the Stock
Appreciation Right is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Article 13 of the Plan.

 

7.5 Procedure for Exercise; Rights As a Stockholder. A Stock Appreciation Right
shall be deemed exercised when the Company receives a written or electronic
notice of exercise (in accordance with the Award Agreement) from the person
entitled to exercise the Stock Appreciation Right. In addition, if the Stock
Appreciation Right provides for the delivery of Shares in settlement of the
Company’s obligation under the Stock Appreciation Right, prior to the delivery
of Shares, the Company must also receive from the person entitled to exercise
the Stock Appreciation Right any written representations, covenants, and
undertakings that the Company may prescribe in the Award Agreement.

 

7.6 Modifications Generally Prohibited. Once granted, no Modification shall be
made in respect to any Stock Appreciation Right if such Modification would
result in the Stock Appreciation Right constituting a deferral of compensation
or having an additional deferral feature within the meaning of applicable
Treasury Regulations under Code Section 409A.

ARTICLE 8

Restricted Stock

 

8.1 Generally. Subject to the limitations of the Plan, the Committee may make
grants of Restricted Stock to Service Providers.

 

8.2 Administration. Shares of Restricted Stock may be granted either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Service Providers to whom, and the time(s) at which grants of Restricted
Stock will be made, the number of shares to be awarded to any Service Provider,
the amount of the consideration (if any) that is to be paid, the time(s) within
which, and the conditions under which such Restricted Stock may be subject to
forfeiture, and any other terms and conditions of the Awards, in addition to
those contained in this Article 8.

 

8.3 Awards and Certificates. As a condition to the grant of Restricted Stock
under the Plan, each Awardee shall execute and deliver to the Company (i) an
agreement in form and substance satisfactory to the Committee reflecting the
conditions and restrictions imposed upon the Shares awarded, (ii) the
consideration, if any, to be paid for the Shares, and (iii) any written
representations, covenants, and undertakings that the Committee may prescribe in
the Restricted Stock Agreement. Certificates for Shares delivered pursuant to
such Awards may, if the Committee so determines, bear a legend referring to the
restrictions and the instruments to which such Shares of Restricted Stock are
subject.

 

8.4 Form of Consideration. The consideration for Restricted Stock (if any) shall
consist entirely of cash.

 

8.5

Notification under Code Section 83(b). If, in connection with a grant of
Restricted Stock, the Awardee makes the election permitted under Code
Section 83(b) to include in such Awardee’s gross income in the year of transfer
the amounts specified in Code Section 83(b), then such Awardee shall notify the
Company of such election within ten (10) days of filing the notice of the

 

19



--------------------------------------------------------------------------------

  election with the Internal Revenue Service, in addition to any filing and
notification required pursuant to regulations issued under Code Section 83(b).
The Committee may, in connection with the grant of Restricted Stock or at any
time thereafter prior to such an election being made, prohibit an Awardee from
making the election described above.

 

8.6 Buyout Provisions. The Committee may at any time offer to buy out for a
payment in cash, Restricted Stock previously granted based on such terms and
conditions as the Committee shall establish and communicate to the Awardee at
the time that such offer is made.

 

8.7 Terms and Conditions. Subject to the provisions of the Plan and the
applicable Restricted Stock Agreement, during a period set by the Committee,
commencing with the date of such Award (the “Restriction Period”), the Awardee
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
shares of Restricted Stock. The Committee may provide for the lapse of such
restrictions in installments or otherwise and may accelerate or waive such
restrictions, in whole or in part, in each case based on period of service,
performance of the Awardee or of the Company for which the Awardee is employed
or such other factors or criteria as the Committee may determine. Restricted
Stock for which forfeiture is conditioned solely on employment and the passage
of time shall not fully vest less than three (3) years from the Date of Grant of
the Restricted Stock. Restricted Stock for which forfeiture is conditioned on
the achievement of Performance Factors or other performance conditions shall not
be fully vested less than one (1) year from the Date of Grant. Notwithstanding
the foregoing, the Committee may, in its discretion and without limitation,
provide in the Restricted Stock Agreement that vesting of the Restricted Stock
will be accelerated to any degree determined by the Committee as a result of the
Disability, death, retirement or involuntary termination of the Awardee or the
occurrence of a Change in Control.

 

8.8 Rights as a Stockholder. Except as otherwise provided in this Plan and the
applicable Restricted Stock Agreement, the Awardee shall have, with respect to
the Shares of Restricted Stock, all of the rights of a stockholder of the
Company holding the class or series of stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the Shares and the
right to receive any cash dividends. Absent a provision regarding the
disposition of dividends in the applicable Restricted Stock Agreement, any
dividend payable with respect to Restricted Stock shall be paid to the Service
Provider no later than the end of the calendar year in which the same dividends
on Shares are paid to the stockholders of such Shares generally, or if later,
the 15th day of the third month following the date on which the same dividends
on Shares are paid to the Shares’ stockholders.

 

8.9 Termination for Cause. If a Service Provider is terminated for Cause, any
Restricted Stock previously granted to the Service Provider that remains
unvested as of the date of termination shall be forfeited effective immediately
upon such termination.

 

8.10 Termination Other Than for Cause. Except as otherwise provided in the
applicable Restricted Stock Agreement or as determined by the Committee, if a
Service Provider ceases to be a Service Provider other than for Cause, any
Restricted Stock previously granted to the Service Provider that remains
unvested as of the date of cessation shall be forfeited immediately upon such
cessation.

 

20



--------------------------------------------------------------------------------

ARTICLE 9

Restricted Stock Units

 

9.1 Generally. Subject to the limitations of the Plan, the Committee may make
grants of Restricted Stock Units to Service Providers. A Restricted Stock Unit
is the grant of a right to receive a Share of Common Stock or the Fair Market
Value in cash of a Share of Common Stock, in the future, at such time and
contingent upon such terms as the Committee shall establish.

 

9.2 Administration. Restricted Stock Units may be granted either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Service Providers to whom, and the time(s) at which grants of Restricted
Stock Units will be made, the number of Restricted Stock Units to be awarded to
any Service Provider, the time(s) within which, and the conditions under which
such Restricted Stock Unit may be subject to forfeiture, and any other terms and
conditions of the Awards, in addition to those contained in this Article 9.

 

9.3 Terms and Conditions. The Committee shall establish as to each grant of
Restricted Stock Units the terms and conditions upon which such Restricted Units
shall become vested. The Committee may base the vesting of Restricted Stock
Units upon (i) the continued employment or service of the Awardee, (ii) the
achievement of performance objectives, or (iii) a combination thereof. The
Committee may provide for the vesting of Restricted Stock Units in installments
or otherwise and may accelerate or waive such restrictions, in whole or in part,
in each case based on period of service, performance of the Awardee or of the
Company for which the Awardee is employed or such other factors or criteria as
the Committee may determine. Restricted Stock Units with vesting conditioned
solely on employment and the passage of time shall not vest less than three
(3) years from the Date of Grant of the Restricted Stock Units. Restricted Stock
Units with vesting conditioned on the achievement of Performance Factors or
other performance conditions shall not vest less than one (1) year from the Date
of Grant. Notwithstanding the foregoing, the Committee may, in its discretion
and without limitation, provide in the Restricted Stock Unit Agreement that
vesting of the Restricted Stock Units will accelerate to any degree determined
by the Committee as a result of the Disability, death, retirement or involuntary
termination of the Awardee or the occurrence of a Change in Control.

 

9.4 Dividend Equivalents. If (and only if) expressly authorized in the
applicable Award Agreement, in the event that the Company pays any cash or other
dividend or makes any other distribution in respect of the Common Stock, a
Service Provider will be credited with an additional number of Restricted Stock
Units (including fractions thereof) determined by dividing (i) the amount of
cash, or the value (as determined by the Committee) of any securities or other
property, paid or distributed in respect of a Share by (ii) the Fair Market
Value of a Share for the date of such payment or distribution, and multiplying
the result of such division by (iii) the number of Restricted Stock Units that
were credited to a Service Provider immediately prior to the date of the
dividend or other distribution. Credits shall be made effective as of the date
of the dividend or other distribution in respect of the Common Stock to the
bookkeeping account to which the Service Provider’s Restricted Stock Units are
credited. Dividends credited to a Service Provider shall be subject to the same
restrictions and shall be distributed at the same time and in the same manner as
the Restricted Stock Units to which they relate.

 

9.5 Non-Transferability. Restricted Stock Units may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner.

 

9.6 No Rights as a Stockholder. A Service Provider who is to receive settlement
of his or her vested Restricted Stock Units by the delivery of Shares shall have
no rights as a stockholder of the Company until the Shares are actually issued
to the Service Provider pursuant to the terms of the applicable Award Agreement.
The Shares may be issued without consideration.

 

21



--------------------------------------------------------------------------------

9.7 Termination for Cause. If a Service Provider is terminated for Cause, any
Restricted Stock Units previously granted to the Service Provider that have not
been settled by the delivery of cash or Shares shall be forfeited effective
immediately upon such termination.

 

9.8 Termination Other Than for Cause. Except as otherwise provided in the
applicable Award Agreement or as determined by the Committee, if a Service
Provider ceases to be a Service Provider other than for Cause, any Restricted
Stock Units previously granted to the Service Provider that remain unvested as
of the date of cessation shall be forfeited immediately upon such cessation.

 

9.9 Form of Payment. The manner in which the Company shall settle its obligation
(if any) arising out of a grant of Restricted Stock Units shall be determined by
the Committee and shall be set forth in the Award Agreement. The Award Agreement
may provide for payment in (i) Shares, (ii) cash, or (iii) a fixed combination
of Shares or cash, or the Committee may reserve the right to determine the
manner of payment at the time that the Restricted Stock Units are settled.

 

  (a) Shares of Common Stock issued in settlement of Restricted Stock Units
shall be valued at (i) their Fair Market Value on the date of payment for
purposes of determining the amount of compensation paid to the Awardee, and
(ii) as provided in the Award Agreement for any other purpose.

 

  (b) In addition, if the Award Agreement for a grant of Restricted Stock Units
provides for the delivery of Shares in settlement of the Company’s obligation
under the Award, prior to the delivery of any Shares, the Company must also
receive from the Awardee any written representations, covenants, and
undertakings that the Company may prescribe in the Award Agreement.

 

  (c) Any Shares issued upon settlement of Restricted Stock Units shall be
issued in the name of the Awardee or, if requested by the Awardee, in the name
of the Awardee and his or her spouse. Until Shares are actually issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), in settlement of Restricted Stock
Units, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Award. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Article 13 of the Plan.

ARTICLE 10

Performance Awards

 

10.1 Generally. Subject to the limitations of the Plan, the Committee may make
grants of Performance Awards to Service Providers who are Employees. A
Performance Award shall consist of the right to receive a payment that is
contingent upon the attainment of one or more performance objectives during a
Performance Period. Performance Awards may be denominated in cash (e.g., units
valued at $100 at target level of performance) or Shares. Each grant of
Performance Awards shall be evidenced by an Award Agreement, which shall set
forth the terms and conditions of the Performance Award.

 

22



--------------------------------------------------------------------------------

10.2 Establishment of Performance Criteria. On or prior to the Date of Grant of
a Performance Award, the Committee shall establish for such Performance Award:

 

  (a) The Performance Period;

 

  (b) One or more performance objectives;

 

  (c) The formula for determining the amount or amounts that shall be earned
under the Performance Award, if any, based upon the degree of attainment of the
applicable performance objectives;

 

  (d) The conditions under which an Awardee shall forfeit the Performance Award;
and

 

  (e) Such other terms and conditions that the Committee shall establish.

 

10.3 Performance Objectives. Performance objectives may include a threshold
level of performance below which no payout or vesting will occur, target levels
of performance at which a full payout of full vesting will occur, and/or a
maximum level of performance at which a specified additional payout or vesting
will occur. Unless otherwise provided in the Award Agreement, the Committee
shall have the right to reduce or increase the amount payable to an Awardee with
respect to an Award from the amount that would be payable by application of the
Award’s formula.

 

10.4 Determination of Award Amount. At the expiration of the Performance Period,
the Committee shall determine (i) the extent to which the predetermined
performance objectives have been achieved during the Performance Period,
(ii) the resulting value of the Performance Awards, and (iii) the payment, if
any, owed to the Awardee.

 

10.5 Non-Transferability. Performance Awards may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner.

 

10.6 Form of Payment. The manner in which the Company shall settle its
obligation (if any) arising out of the grant of a Performance Award shall be
determined by the Committee and shall be set forth in the Award Agreement. The
Award Agreement may provide for payment in (i) Shares, (ii) cash, or (iii) a
fixed combination of Shares or cash, or the Committee may reserve the right to
determine the manner of payment at the time the Performance Award is settled.

 

  (a) Shares of Common Stock issued in settlement of a Performance Award shall
be valued at (i) their Fair Market Value on the date of payment for purposes of
determining the amount of compensation paid to the Awardee, and (ii) as provided
in the Award Agreement for any other purpose (e.g., for purpose of converting a
Performance Award denominated in cash into Shares for purposes of payment).

 

  (b) In addition, if the Award Agreement for a Performance Award provides for
the delivery of Shares in settlement of the Company’s obligation under the
Award, prior to the delivery of any Shares, the Company must also receive from
the Awardee any written representations, covenants, and undertakings that the
Company may prescribe in the Award Agreement.

 

  (c)

Any Shares issued upon settlement of Performance Awards shall be issued in the
name of the Awardee or, if requested by the Awardee, in the name of the Awardee
and his or her spouse. Until Shares are actually issued (as evidenced by the
appropriate entry on the

 

23



--------------------------------------------------------------------------------

  books of the Company or of a duly authorized transfer agent of the Company),
in settlement of a Performance Award grant, no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Award. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Shares are issued, except as provided in
Article 13 of the Plan.

ARTICLE 11

Bonus Shares

 

11.1 Generally. Subject to the limitations of the Plan, the Committee may grant
Bonus Shares to any Service Provider, in such amount and upon such terms, at any
time and from time to time as the Committee in its sole discretion shall
determine.

 

11.2 Awards and Certificates. Prior to the delivery of any Shares to the Awardee
in payment of a grant of Bonus Shares, the Company must receive from the Awardee
any written representations, covenants, and undertakings that the Company may
prescribe in the Award Agreement. Any Shares issued with respect to a grant of
Bonus Shares shall be issued in the name of the Awardee or, if requested by the
Awardee, in the name of the Awardee and his or her spouse. Until Shares are
actually issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Award. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Article 13 of the Plan.

 

11.3 Non-Transferability. Until actually delivered to the Awardee, Bonus Shares
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner.

ARTICLE 12

Designation of Awards as Performance-Based Compensation

The Committee may designate an Award of Restricted Stock, Restricted Stock
Units, or Performance Awards as intended to qualify as “performance based
compensation” within the meaning of Code Section 162(m).

 

12.1 Any Award of Restricted Stock, Restricted Stock Units, or any Performance
Award that is intended to qualify as performance-based compensation shall be, to
the extent required by Code Section 162(m), either (i) conditioned upon the
attainment of one or more Performance Factors, or (ii) granted based upon the
achievement of one or more Performance Factors.

 

12.2 Any Award of Restricted Stock, Restricted Stock Units, or any Performance
Award that is intended to qualify as performance-based compensation shall also
be subject to the following:

 

  (a) No later than ninety (90) days following the commencement of each
Performance Period (or such other time as may be required or permitted by Code
Section 162(m)), the Committee shall, in writing, (1) grant a target number of
Shares or units, (2) select the performance goal or goals applicable to the
Performance Period, and (3) specify the relationship between performance goals
and the number of Shares or units that may be earned by an Awardee for such
Performance Period.

 

24



--------------------------------------------------------------------------------

  (b) Following the completion of each Performance Period, the Committee shall
certify in writing whether the applicable performance objectives have been
achieved and the number of units or Shares, if any, earned by an Awardee for
such Performance Period.

 

  (c) In determining the number of units or Shares earned by an Awardee for a
given Performance Period, subject to any applicable Award Agreement, the
Committee shall have the right to reduce (but not increase) the amount earned at
a given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period.

ARTICLE 13

Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset Sale

 

13.1 Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Award, and the number of Shares which have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan as well as the price per Share covered by each outstanding
Option and the base amount per Share of each Stock Appreciation Right, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Share, or any other increase or decrease
in the number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration”; provided, however, that with respect to Incentive Stock Options,
no such adjustment shall be authorized to the extent that such adjustment would
cause the Plan to violate Code Section 422(b)(1); provided further, that with
respect to Options and Stock Appreciation Rights, no such adjustment shall be
authorized to the extent such adjustment would cause the Options and Stock
Appreciation Rights to become “deferred compensation” subject to Code
Section 409A. Such adjustment shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an Award.

ARTICLE 14

Cancellation and Rescission of Awards

 

14.1 Cancellation of Awards. Unless the Award Agreement specifies otherwise, the
Committee may cancel, rescind, suspend, withhold, or otherwise limit or restrict
any unexercised (in the case of Options or Stock Appreciation Rights), unvested,
or unpaid Award at any time if the Awardee is not in compliance with all
applicable provisions of the Award Agreement and the Plan, or if the Awardee has
engaged in any Adverse Conduct.

 

14.2 Certification of Compliance May Be Required. Upon exercise, payment or
delivery pursuant to an Award, the Committee may require the Awardee to certify,
in a manner acceptable to the Company, that the Awardee is in compliance with
the terms and conditions of the Plan.

 

14.3

Rescission of Awards. Unless the Award Agreement specifies otherwise, for a
period of two (2) years following the exercise, payment or delivery of an Award
(the “Rescission Period”), the Committee may rescind any such exercise, payment,
or delivery of the Award upon its

 

25



--------------------------------------------------------------------------------

  determination that the Awardee has engaged in Adverse Conduct prior to the
delivery of the Award or during the Rescission Period. In the event of any such
rescission, the Awardee shall pay to the Company the amount of any gain realized
or payment received as a result of the rescinded exercise, payment or delivery,
in such manner and on such terms and conditions as may be required.

ARTICLE 15

Change in Control Provisions

 

15.1 In the event of a merger or Change in Control, each outstanding Award will
be treated as the Committee determines, including, without limitation, that each
Award be assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. The
Committee will not be required to treat all Awards similarly in the transaction.

 

15.2 In the event that the successor corporation does not assume or substitute
for the Award, the Awardee will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Committee will notify the Awardee in writing or
electronically that the Option or Stock Appreciation Right will be fully vested
and exercisable for a period of time determined by the Committee in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.

 

15.3 For the purposes of this Article 15, an Award will be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Committee may, with the consent of
the successor corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, or Performance Award, for each Share subject to such
Award (or in the case of an Award settled in cash, the number of implied shares
determined by dividing the value of the Award by the per share consideration
received by holders of Common Stock in the Change in Control), to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.

 

15.4 Notwithstanding anything in this Article 15 to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Awardee’s consent; provided, however,
a modification to such performance goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

26



--------------------------------------------------------------------------------

ARTICLE 16

Amendment and Termination of the Plan

 

16.1 Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

16.2 Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

16.3 Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Awardee, unless mutually
agreed otherwise between the Awardee and the Committee, which agreement must be
in writing and signed by the Awardee and the Company. Termination of the Plan
shall not affect the Committee’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

ARTICLE 17

Conditions Upon Issuance of Shares

 

17.1 Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance. Under no
circumstances shall the Company be obligated to effect or maintain any
registration under the Securities Act or other similar Applicable Laws.

 

17.2 Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

17.3 Restrictions on Share Transferability.

 

  (a) Generally. The Committee may include in the Award Agreement such
restrictions on any Shares acquired pursuant to the exercise or vesting of an
Award as it may deem advisable, including restrictions under applicable federal
securities laws.

 

  (b) Market Standoff. In the event of an underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s Initial Public Offering,
no person may sell, make any short sale of, loan, hypothecate, pledge, grant any
option for the purchase of, or otherwise dispose of or transfer for value or
otherwise agree to engage in any of the foregoing transactions with respect to
any Shares issued pursuant to an Award granted under the Plan without the prior
written consent of the Company or its underwriters. Such limitations shall be in
effect for such period of time as may be requested by the Company or such
underwriters; provided, however, that in no event shall such period exceed two
hundred fourteen (214) days following the effective date of the registration
statement. The limitations of this Section 17.3 (b) shall in all events
terminate two years after the effective date of the Company’s Initial Public
Offering.

 

27



--------------------------------------------------------------------------------

  (1) In the event of any stock split, stock dividend, recapitalization,
combination of Shares, exchange of Shares or other change affecting the
Company’s outstanding Common Stock effected as a class without the Company’s
receipt of consideration, any new, substituted or additional securities
distributed with respect to the purchased Shares shall be immediately subject to
the provisions of this Section 17.3(b), to the same extent the purchased Shares
are at such time covered by such provisions.

 

  (2) In order to enforce the limitations of this Section 17.3(b), the Company
may impose stop-transfer instructions with respect to the purchased shares until
the end of the applicable stand off period.

ARTICLE 18

Additional Provisions

 

18.1 Term of Plan. Subject to Section 18.6 of the Plan, the Plan became
effective upon its original adoption by the Board. It shall continue in effect
for a term of ten (10) years from such original adoption by the Board unless
terminated earlier under Article 16 of the Plan.

 

18.2 Unfunded Status of Plan. It is intended that the Plan shall constitute an
“unfunded” plan for incentive and deferred compensation. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver stock or make payments; provided, however,
that the existence of such trusts or other arrangements is consistent with the
“unfunded” status of the Plan.

 

18.3 No Right to Continue As A Service Provider. Neither the Plan nor any Award
shall confer upon an Awardee any right with respect to continuing the Awardee’s
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Awardee’s right or the Company’s right to terminate such
relationship at any time, with or without Cause.

 

18.4 Inability to Obtain Authority. The inability or failure of the Company to
obtain authority from any regulatory body having jurisdiction (including,
without limitation, effectiveness of a registration statement under the
Securities Act), which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

 

18.5 Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

18.6 Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws. If such stockholder approval is not
obtained, all Awards granted under the Plan shall be cancelled.

 

18.7 No Right to Participation. No Employee, Director or Consultant shall have
the right to be selected to receive an Award, or, having been so selected, to be
selected to receive a future Award.

 

18.8 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise of all or substantially all of the
business or assets of the Company.

 

28



--------------------------------------------------------------------------------

18.9 Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

 

18.10 Designation of Beneficiary. The Committee may establish procedures
allowing an Awardee to designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the Awardee’s
death.

 

18.11 Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of Illinois.

 

18.12 Code Section 409A. To the extent that any Award shall constitute “deferred
compensation” subject to Code Section 409A, such Award shall be administered in
accordance with the requirements of Code section 409A(a)(2)(A)(i), which
prohibits the distribution of compensation subject to Code section 409A to a
“specified employee” of a publicly traded company any earlier than six months
after the date of separation of service in the case of a distribution by reason
of a separation of service.

[END OF PLAN]

 

29